  From:    Guerino Cento cento@centolaw.com
Subject:   Re: Midkiff - Documents and Depositions [ODNSS-OGL.003445.000368]
   Date:   March 24, 2021 at 1:56 PM
     To:   Martin, Bonnie L. bonnie.martin@ogletree.com

     Bonnie:

     Are we going to be getting your objections to the notice before our call? G

      On Mar 24, 2021, at 10:42 AM, Martin, Bonnie L. <bonnie.martin@ogletree.com> wrote:

      Sounds good, thanks.

      Bonnie L. Martin | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
      111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-2118 | Fax: 317-916-9076
      bonnie.martin@ogletree.com | www.ogletree.com | Bio

      From: Guerino Cento <cento@centolaw.com>
      Sent: Wednesday, March 24, 2021 9:58 AM
      To: Martin, Bonnie L. <Bonnie.Martin@ogletreedeakins.com>
      Cc: Allen, Justin A. <justin.allen@ogletreedeakins.com>; Travis Cohron <tcohron@clarkquinnlaw.com>
      Subject: Re: Midkiff - Documents and Depositions [ODNSS-OGL.003445.000368]

       [Caution: Email received from external source]



      4 EST works for me. Here is my conference line info:


               Join the call: https://www.uberconference.com/gjohncento
               Optional dial-in number: 317-325-8883
               No PIN Needed
               International access numbers available here: https://www.uberconference.com/international


      G


               On Mar 24, 2021, at 9:05 AM, Martin, Bonnie L. <bonnie.martin@ogletree.com> wrote:

               Yes, how about 3:30 or 4:00?

               Thanks, Bonnie

               Bonnie L. Martin | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
               111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-2118 | Fax: 317-916-9076
               bonnie.martin@ogletree.com | www.ogletree.com | Bio

               From: Guerino Cento <cento@centolaw.com>
               Sent: Wednesday, March 24, 2021 5:14 AM
               To: Martin, Bonnie L. <Bonnie.Martin@ogletreedeakins.com>
               Cc: Allen, Justin A. <justin.allen@ogletreedeakins.com>; Travis Cohron <tcohron@clarkquinnlaw.com>
               Subject: Re: Midkiff - Documents and Depositions [ODNSS-OGL.003445.000368]

               [Caution: Email received from external source]



               Bonnie:

               Sorry. I was out sick yesterday. Are you available today to meet and confer? G

               G Cento | Cento Law | centolaw.com

               “What can be asserted without evidence can also be dismissed without evidence.” - Hitch
On Mar 23, 2021, at 3:31 PM, Martin, Bonnie L. <bonnie.martin@ogletree.com> wrote:

G – We have been working to find a time for our 30(b)(6) witness to appear before the
settlement conference, and simply have been unable to find an available time. Please let us
know your availability tomorrow for a call to meet and confer.

Thanks, Bonnie


Bonnie L. Martin | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-2118 | Fax: 317-916-9076
bonnie.martin@ogletree.com | www.ogletree.com | Bio

From: Guerino Cento <cento@centolaw.com>
Sent: Monday, March 22, 2021 1:15 PM
To: Allen, Justin A. <justin.allen@ogletreedeakins.com>
Cc: Travis Cohron <tcohron@clarkquinnlaw.com>; Martin, Bonnie L.
<Bonnie.Martin@ogletreedeakins.com>
Subject: Re: Midkiff - Documents and Depositions [ODNSS-OGL.003445.000368]

[Caution: Email received from external source]



Assuming we receive your 30(b)(6) objections today, can we schedule our meet and confer for
tomorrow at 2:30 EST? What is your availability on Wednesday or Thursday for a call with the
Magistrate Judge to discuss the 30(b)(6) deposition date and any unresolved objections?

As for the outside contractor and the ACDV processors, please let me know when we can expect
to have those names. Also, I reviewed your document production again. It does not appear that
you produced any records made by your outside contractors, aside from maybe the ACDVs. The
dispute related records kept by Navient’s outside contractor, including, and especially, any
communications between it and Navient’s Fraud Investigation department, would be responsive
to many of our document requests and would be within Navient’s control to obtain. Please let me
know if you will agree to obtain and produce those documents.

Finally, can you give us a date for the production of the documents identified in the deposition? G

G Cento | Cento Law | centolaw.com

“What can be asserted without evidence can also be dismissed without evidence.” - Hitch




      On Mar 19, 2021, at 4:19 PM, Allen, Justin A. <justin.allen@ogletree.com> wrote:

      G,
      We are confirmed for April 7 with Mr. Schatz.

      We are unavailable for a call on Monday, but are available Tuesday afternoon
      between 2:30 – 5:00, should it be necessary to call the magistrate.

      We are finalizing our objections to the 30(b)(6) notice and anticipate serving them
      on Monday. We believe it would be premature to take up any objections with the
      magistrate before the parties meet and confer, as required by the Local Rules.
      (And we doubt that any of our objections will require the court’s intervention, in any
      event, but we can cross that bridge if and when we come to it.)

      My email below addressed your inquiry regarding documents, i.e., “we will respond
      shortly and supplement our production, where appropriate.” I fully anticipate any
      supplementation to previous requests will be made in advance of the April 7
      deposition.

      I have forwarded your email below to my client and will respond to your other
      inquiries when we are able, but wanted to get you a response on these items
      today.
Thanks, and have a good weekend,

Justin A. Allen | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-2533 | Fax:
317-916-9076
justin.allen@ogletree.com | www.ogletree.com | Bio


From: Cento Law <cento@centolaw.com>
Sent: Friday, March 19, 2021 9:57 AM
To: Allen, Justin A. <justin.allen@ogletreedeakins.com>
Cc: Travis Cohron <tcohron@clarkquinnlaw.com>; Martin, Bonnie L.
<Bonnie.Martin@ogletreedeakins.com>
Subject: Re: Midkiff - Documents and Depositions

[Caution: Email received from external source]



Let's go with April 7.

What about documents? I will need those well in advance of April 7th. When can we
expect them.

Please send the investigator names and contact information. Since you won't produce
them for deposition, we will need a 30(b)(1) of f the head of Navient's Credit Bureau
Processing Team and any members of that team who played any role in processing
any of the 10 ACDVs. Please identify those individuals ASAP and provide dates for
those depositions prior to the settlement conference.

As for the 30)(b)(6), I'd like to discuss that with the magistrate. We really need that
deposition to be prepared for the settlement conference. Let me know when you
could be available for a call with the Magistrate Judge on Monday so I can try to
arrange the call with the clerk. Would you like to call into Chambers with me? Let
me know. Meanwhile, lease send your objections ASAP so that we might be able to
address those objections with the Magistrate as well on the same call.

G

"What can be asserted without evidence can also be dismissed without evidence." -
Hitch




      On Mar 19, 2021, at 9:09 AM, Allen, Justin A.
      <justin.allen@ogletree.com> wrote:


      Good morning G,
      We have passed your message to our client and are working to
      respond to your list below. We will respond shortly and supplement
      our production, where appropriate.

      Navient’s corporate representative will be Brad Jones, subject to our
      forthcoming objections regarding certain of the notice topics. Mr.
      Jones earliest available date for deposition is April 16. We requested
      availability for dates prior to the settlement conference, but were
      unable to find one that worked for our client.

      Navient objects to the requested depositions of the individuals who
      responded to the ACDVs as irrelevant to the issues in dispute in this
      litigation and disproportionate to the parties’ needs in discovery. In
      addition, the ACDVs were handled by outside contractors in the
      Philippines, so Navient objects to seeking their deposition through
      Navient. We will produce names and contact information for these
      individuals (if known) in the event you wish to attempt to subpoena
                                     individuals (if known) in the event you wish to attempt to subpoena
                                     them.

                                     Finally, Mr. Schatz is available to resume his deposition on April 7-9.
                                     Please let us know which date you would prefer.

                                     Thanks,

                                     Justin A. Allen | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                     111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-
                                     2533 | Fax: 317-916-9076
                                     justin.allen@ogletree.com | www.ogletree.com | Bio

                                     From: Guerino Cento <cento@centolaw.com>
                                     Sent: Friday, March 12, 2021 9:52 AM
                                     To: Allen, Justin A. <justin.allen@ogletreedeakins.com>
                                     Cc: Travis Cohron <tcohron@clarkquinnlaw.com>
                                     Subject: Midkiff - Documents and Depositions

                                      [Caution: Email received from external source]



                                     Justin:

                                     Here is a list of documents we believe Navient still needs to produce
                                     based on yesterday’s deposition testimony:

                                          1. All of the Assignments, including all the notes, description and
                                             backend check list fields for each Assignment.
                                          2. All of the notes in Fraud Tracker which have not yet been
                                             produced related to both Plaintiff and Plaintiff’s brother.
                                          3. All the notes from the CLASS system related to Plaintiff.
                                          4. The documents which show the login allegedly made by Plaintiff,
                                             including the documents which show the IP address from which
                                             Plaintiff allegedly logged in.
                                          5. The Lexis report allegedly pulled during the processing of
                                             Assignment 38274.

                                     I believe all of those documents are already covered by our prior
                                     requests for production.

                                     We also need Navient to produce documents which identify the Credit
                                     Bureau Processing Team members who processed each of the 10
                                     ACDVs. Also, as to those representatives, we need available dates for
                                     their depositions. We would like to take the deposition of the person who
                                     processed the first ACDV before the settlement conference. The rest can
                                     wait until after.

                                     Finally, where are we on dates for the 30(b)(6) deposition?

                                     G
                                     This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-
                                     client privileged information. If you are not the proper recipient, please notify the sender immediately and
                                     delete this message. Any unauthorized review, copying, or use of this message is prohibited.

                            This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged
                            information. If you are not the proper recipient, please notify the sender immediately and delete this message. Any
                            unauthorized review, copying, or use of this message is prohibited.


                  This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are
                  not the proper recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this
                  message is prohibited.


         This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
         recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.




This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper recipient, please
notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.
